Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 1 of 59 PageID #: 312



                     UNITED STATES DISTRICT COURT                FILED
                     EASTERN DISTRICT OF NEW YORK                CLERK
                                                          3/28/2019 9:43 am
                                                           U.S. DISTRICT COURT
           -----------------------------X             EASTERN DISTRICT OF NEW YORK
                                        :                  LONG ISLAND OFFICE
           AYHAN TARTICI,               :
                                        :          16-CV-5140 (ADS)(AKT)
                           Plaintiff,   :
                                        :          February 26, 2019
                                        :
                      V.                :          Central Islip, NY
                                        :
           SANT KARAM S, INC., et al., :
                                        :
                           Defendant.   :
           -----------------------------X


                      TRANSCRIPT OF CIVIL CAUSE FOR HEARING
                   BEFORE THE HONORABLE A. KATHLEEN TOMLINSON
                          UNITED STATES MAGISTRATE JUDGE

           APPEARANCES:

           For the Plaintiff:               NEIL GREENBERG, ESQ.




           For the Defendant:               NO APPEARANCE


           Audio Operator:


           Court Transcriber:               ARIA SERVICES, INC.
                                            c/o Elizabeth Barron
                                            102 Sparrow Ridge Road
                                            Carmel, NY 10512
                                            (845) 260-1377



           Proceedings recorded by electronic sound recording,
           transcript produced by transcription service
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 2 of 59 PageID #: 313
                                                                              2



    1                 THE CLERK:     Calling civil case 16-5140,

    2   Tartici v. Sant Karam S., Inc., et al.

    3                 Please state your appearance for the record.

    4                 MR. GREENBERG:       Good afternoon again, your

    5   Honor.    For the plaintiff, Neil Greenberg, 4242 Merrick

   6    Road, Massapequa, New York.

    7                 THE COURT:     Good afternoon.       Let me get

    8   started and then I have a number of questions I need to

   9    get resolved.

  10                  MR. GREENBERG:       Yes, your Honor.

  11                  THE COURT:     As you know, on a motion for

  12    entry of a default judgment, the first obligation the

  13    Court has is to insure that the claims that are made as

  14    stated actually satisfy all the elements legally for

  15    that particular cause of action, so that’s what I’m

  16    going to address first, all right?

  17                  In this case, the plaintiff initially

  18    commenced this wage-and-hour action on September 15 th of

  19    2016 against Sant Karam, Atlantis Management Group II,

  20    LLC, Harjit Singh, and Billy Ming, for violations of

  21    the Fair Labor Standards Act and the New York Labor

  22    Law, including the failure to pay overtime wages and

  23    failure to provide wage notices and statements.                I just

  24    want to point out here at the beginning that it’s my

  25    intention that the transcript of this proceeding, which
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 3 of 59 PageID #: 314
                                                                              3



    1   you’ll take care of, is going to serve as the report

    2   and recommendation here to the district judge, who in

    3   this case is Judge Spatt.

    4                 After the initial defendants failed to

    5   timely answer or otherwise respond to the complaint,

    6   the plaintiff requested a certificate of default, which

   7    the Clerk of the Court entered on February 14 th of 2017.

    8   That’s found in the docket at DE-14 and 15.               The

    9   plaintiff filed an amended complaint, which is the

  10    operative pleading in this case, on March 27 th , 2017,

  11    removing Billy Ming as a named defendant and adding as

  12    named defendants the following principals of Sand

  13    Karam:    Surinder Singh, Sukhwinder Singh, and Kulbir

  14    Singh.    That’s in the amended complaint, which is at

  15    DE-22.

  16                  Plaintiff seeks first of all declaratory

  17    relief that the defendants wilfully violated the

  18    overtime provisions of the Fair Labor Standards Act and

  19    the New York Labor Law, and the wage notice and wage

  20    statements requirements of the New York Labor Law.

  21                  Number 2:     Have awarded compensatory damages

  22    including all overtime compensation owed.

  23                  Number 3:     An award of interest on all New

  24    York Labor Law overtime compensation and other

  25    compensation, accruing for the date such amounts were
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 4 of 59 PageID #: 315
                                                                               4



    1   due.

    2                 And 4:    Have awarded all costs and

    3   attorneys’ fees incurred in prosecuting this action, as

    4   well as liquidated damages.

    5                 The defendants failed to timely answer or

    6   otherwise respond to the amended complaint and on

    7   February 19 th , 2018, the plaintiff requested entry of a

    8   certificate of default.         I note that prior to

    9   requesting the certificate of default against the

  10    defendants, the plaintiff submitted four court approval

  11    the proposed settlement with Atlantis, which Judge

  12    Spatt approved, and Atlantis was dismissed from this

  13    action.    That’s found in DE-38, 39, 44, and 45.              45 is

  14    the order dismissing Atlantis ultimately from the case.

  15                  The Clerk of the Court entered the

  16    certificate of default against the other defendants on

  17    February 26 th , 2019.     That’s found at DE-42.

  18    Thereafter, the plaintiff submitted the instant motion

  19    for default judgment, which Judge Spatt referred to

  20    this Court for a report and recommendation.               That’s an

  21    order from March 27 th , 2018.        The referral order is

  22    found at DE-47.

  23                  As to the facts alleged here, the plaintiff

  24    is a resident of Ronkonkoma, New York.             Sant Karam is a

  25    domestic corporation organized and existing under the
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 5 of 59 PageID #: 316
                                                                              5



   1    laws of the State of New York.           Harjit, Surinder,

    2   Sukhwinder, and Kulbir are all individuals -- they’re

   3    all Singh’s, all residing in the State of New York.

    4   The plaintiff was employed by the defendants between

    5   2012 and July 12 of 2015 at the defendants’ B.P. gas

    6   station located at 2840 Pond Road, Ronkonkoma, New

    7   York.    At all relevant times, Sant Karam was an

    8   “enterprise” engaged in commerce or in the production

    9   of goods for commerce, with a gross annual volume of

  10    sales of not less than $500,000 for the years 2013,

  11    ‘14, and ‘15.      These are all allegations in the

  12    complaint, which because this is a default proceeding,

  13    the Court is required to accept as true, which is what

  14    I’m doing.

  15                  At all relevant times, Harjit, Surinder,

  16    Sukhwinder, and Kulbir were corporate officers of Sant

  17    Karam, who exercised operational and significant

  18    business function, controlled and devised, directed,

  19    implemented, and supervised employee wage-and-hour

  20    practices and policies.         That’s from the amended

  21    complaint paragraphs 12 to 15.           The plaintiff also

  22    alleges that each defendant supervised the plaintiff,

  23    managed the day-to-day operations of the B.P. gas

  24    station at which the plaintiff worked, and participated

  25    in all relevant decisions related to plaintiff’s
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 6 of 59 PageID #: 317
                                                                              6



    1   employment, including among other things the decision

    2   to hire, plaintiff’s work schedule, and the plaintiff’s

    3   pay.

    4                 Plaintiff alleges that during the course of

    5   his employment, he regularly worked seven days per

    6   week, for a total of 65 hours.           That’s in paragraphs 27

    7   and 28 of the amended complaint.            Specifically, the

    8   plaintiff alleges that he worked Monday through Friday

    9   from 4:00 p.m. to 11:00 p.m. and Saturday from 10:00

  10    a.m. until Sunday 4:00 p.m.          Plaintiff alleges he was

  11    always paid straight time in cash, at a regular rate of

  12    $10 per hour.      That’s in paragraphs 32 to 34 of the

  13    complaint.

  14                  The plaintiff further alleges that he was

  15    never paid any overtime compensation or time and one-

  16    half his regular rate of pay when he worked more than

  17    40 hours per week, that he was never given

  18    uninterrupted meal breaks, and that he was never

  19    provided with wage statements or notices.              That’s in

  20    paragraphs 31 to 36 of the amended complaint.                The

  21    plaintiff also alleges that the defendants acted

  22    wilfully and knew that their conduct violated the Fair

  23    Labor Standards Act or showed reckless disregard for

  24    the matter of whether their conduct violated the FLSA.

  25                  The legal standard here:         When a party
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 7 of 59 PageID #: 318
                                                                              7



    1   against whom a judgment for affirmative relief is

    2   sought has failed to plead or otherwise defend, and

    3   that failure is shown by affidavit or otherwise, the

    4   clerk must enter the party’s default.             That’s from

    5   Federal Rule of Civil Procedure 55(a).             Once the

    6   clerk’s certificate of default is issued, the moving

    7   party may then make an application for entry of a

    8   default judgment pursuant to Rule 55(b), as the

    9   plaintiff has done here.         See also Kieit Constructors,

  10    Inc. v. Franbiltz (ph), 2007 W.L. 4405029 at *2.

  11    That’s a (W.D.N.Y December of 2007).

  12                  A default constitutes an admission of all

  13    well-pleaded factual allegations in the complaint and

  14    the allegations as they pertain to liability are deemed

  15    true.    That’s from Johann Promotions, Inc. v. El

  16    Morteño Restaurant Corporation 2007 W.L. 2891016 at *2.

  17    (E.D.N.Y. September 28 th , 2007), citing a well-known

  18    case in this area, Greyhound Exhibit Group, Inc. v.

  19    ELUL Realty Corp. 973 F.3d 155 at 158 (Second Circuit

  20    1992), cert. denied 506 U.S. 1080 (1993).

  21                  A default judgment entered on the well-

  22    pleaded allegations in the complaint establishes a

  23    defendant’s liability.         See for example Garden City

  24    Boxing Club v. Morales, 2005 W.L. 2476264 at *3,

  25    (E.D.N.Y. October 7 th , 2005), citing Bamboo Sales, Inc.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 8 of 59 PageID #: 319
                                                                              8



    1   v. Ozark Trading, Inc., 58 F.3d 849 at 854 (Second

    2   Circuit 1995).

    3                 The determination of a motion for a default

    4   judgment is left to the sound discretion of the

    5   district court.       See Shaw v. New York State Department

    6   of Civil Service, 168 F.3d 610 at 615 (Second Circuit

    7   1999); Merrill Lynch Business Financial Services, Inc.

    8   v. Brook Island, 2010 W.L. 2787553 at *3 (E.D.N.Y. July

    9   14 th , 2010).

  10                  As the Second Circuit has noted, when

  11    determining whether to grant a default judgment, the

  12    Court is guided by the same factors which apply to a

  13    motion to set aside entry of a default.              See Pikarski

  14    v. Galaxyworld.com, Limited (ph), 249 F.3d 167 at 170

  15    to 171 (Second Circuit 2001); Enron Oil Corp. v.

  16    Diakuhara, 10 F.3d 90 at 96 (Second Circuit 1993).

  17                  These factors are, one, “whether the

  18    defendant’s default was wilful,” two, “whether the

  19    defendant has a meritorious defense to the plaintiff’s

  20    claims,” and three, “the level of prejudice the non-

  21    defaulting party would suffer as a result of the denial

  22    of the motion for default judgment.”             That’s from the

  23    well-known case of Mason Tenders District Council v.

  24    Duchay Construction Corp. (ph), 2003 W.L. 1960584 at *2

  25    (S.D.N.Y. April 25 th , 2003).
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 9 of 59 PageID #: 320
                                                                              9



    1                 The first factor we’re going to look at here

    2   is wilfulness, and this is where I have some initial

   3    questions for you, Mr. Greenberg.

   4                  MR. GREENBERG:       Yes, your Honor.

    5                 THE COURT:     This has to do with the service

    6   of the summons and complaint.           From what I saw here, I

    7   didn’t really have any issues with the service of the

    8   original complaint, but some questions have arisen with

    9   the service of the amended complaint, and that’s what I

  10    need to inquire about here.

  11                  Just as background, the plaintiff filed an

  12    affidavit of process service Michael Bilato (ph) of

  13    P.M. Legal, LLC on April -- excuse me, that’s with

  14    respect to the first complaint.           Then there is an

  15    affidavit from April 27 th , 2017 indicating that summons

  16    and amended complaint in this action were personally

  17    served on Mr. Kulbir Singh on April 1 st , 2017 at

  18    approximately 7:18 a.m., at 1653 Putney Road, Valley

  19    Stream, New York, 11580.         The affidavit accompanying

  20    that is from Michael Bilato of P.M. Legal, LLC, the

  21    process servers in this case.           With respect to service

  22    on Mr. Kulbir Singh of the amended complaint, I have no

  23    concerns and no issues.         There’s sufficient information

  24    here that the service was effective.

  25                  Turning to Surinder Singh, plaintiff filed
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 10 of 59 PageID #: 321
                                                                             10



    1   an affidavit from process service Louis Perez of P.M.

    2   Legal, LLC on May 26 th of 2017, indicating that on May

    3   5 th , 2017, following an attempt to personally serve

    4   Surinder Singh at 94-31 116 th Street, apartment 1F,

    5   Richmond, New York, what’s described as Surinder

    6   Singh’s usual place of abode, a true copy of the

    7   summons and amended complaint was affixed to the door

    8   at the same.

    9                 The affidavit states that an additional copy

   10   of the summons and amended complaint was mailed to

   11   Surinder Singh at Surinder Singh’s usual place of abode

   12   that same day and that “prior diligent efforts to

   13   effect personal service” were made on April 7 th , 2017 at

   14   9:13 a.m. and April 10 th , 2017 at 8:39 p.m.

   15                 Then with respect to Sukhwinder Singh,

   16   plaintiff filed an affidavit from process server again

   17   Louis Perez, indicating that on May 12 th of 2017,

   18   following an attempt to personally serve Sukhwinder at

   19   9424 115 th Street, Richmond, again now Sukhwinder’s

   20   usual place of abode, which happens to be the same as

   21   listed for Surinder -- just for the record, Surinder is

   22   S-u-r-i-n-d-e-r, this latter is Sukhwinder, S-u-k-h-w-

   23   i-n-d-e-r.      The process server says a true copy of the

   24   summons and amended complaint was affixed to the door

   25   at the same address.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 11 of 59 PageID #: 322
                                                                             11



    1                 The affidavit states that an additional copy

    2   of the summons and amended complaint was mailed to

    3   Sukhwinder at Sukhwinder’s usual place of abode, his

    4   last-known address, and it’s essentially that same day,

    5   and that “prior diligent efforts to effect personal

    6   service were made on April 7 th , 2017 at 9:07 a.m. and

    7   April 10 th , 2017 at 8:35 p.m.

    8                 The New York courts are all over the place

    9   about nail-and-mail service, not quite as all over the

   10   place as the federal courts, but I want to at least put

   11   this in the record.        There’s nothing in the arguments

   12   that were presented here explaining the propriety of

   13   nail-and-mail service and first-class mail service used

   14   to effect service of process for Surinder, Sukhwinder,

   15   Harjit, and Sant Karam.          Under Rule 4(e)(1), an

   16   individual within a judicial district of the United

   17   States may be served by “following state law for

   18   serving a summons in an action brought in courts of

   19   general jurisdiction in the state where the district

   20   court is located or where service is made.”               That’s

   21   from Rule 4(e)(1).

   22                 “Under New York law, service of process is

   23   governed by CPLR Section 308, which provides that, one,

   24   individuals may be served by delivering the summons to

   25   the person to be served -- see CPLR 308(1) or (2) -- by
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 12 of 59 PageID #: 323
                                                                             12



    1   delivering the summons ‘to a person of suitable age and

    2   discretion at the actual place of business, dwelling

    3   place, or usual place of abode of the person to be

    4   served, along with mailing the summons to the person’s

    5   last-known address of residence.’”             That’s from 308(2).

    6   Also see Allstate Insurance Company v. Rosenberg, 771

    7   F.Supp.2d 254, 260, 261 (E.D.N.Y. 2011).

    8                 Where service under paragraphs 1 and 2

    9   cannot be made with due diligence, Section 308(4)

   10   authorizes an alternative method of service commonly

   11   referred to as “nail-and-mail.”            By affixing the

   12   summons to the door of either the actual place of

   13   business, dwelling place, or usual place of abode

   14   within the state of the person to be served, then by

   15   either mailing the summons to such person at his or her

   16   last-known residence or by mailing the summons by

   17   first-class mail to the person to be served at his or

   18   her actual place of business.

   19                 The due diligence requirement of Section

   20   308(4) should be strictly observed, given the reduced

   21   likelihood that a summons served pursuant to that

   22   section will be received.          That’s from Kopec v. GMG

   23   Construction Corp., 2011 W.L. 2650597 at *2 (E.D.N.Y.

   24   July 6 th , 2011).     Quoting Moran v. Harding, 212 A.D.2d

   25   517 (2 nd Department 1995).        However, New York courts
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 13 of 59 PageID #: 324
                                                                             13



    1   have not adopted a per se rule as to what constitutes

    2   “due diligence” under Section 308.             That’s from

    3   Allstate Insurance Company v. Rosenberg, 771 F.Supp.2d

    4   at 261.

    5                 See also Barnes v. City of New York, 415

    6   N.E.2d 1979.      1979 is the page number.          It’s actually a

    7   case from 1980 where the court said, “In determining

    8   the question of whether due diligence has been

    9   exercised, no rigid rule could properly be described.”

   10   Consequently, courts evaluate whether attempts to

   11   effect service of process satisfy the due diligence

   12   requirement on a case-by-case basis.             That’s from

   13   Rosenberg at page 261.

   14                 Significantly, in evaluating such attempts,

   15   “courts should not focus on the quantity of the

   16   attempts at personal delivery but on their quality.”

   17   That’s also from Rosenberg and see as well McSorley v.

   18   Spear (ph), 50 A.D.2d 652 at 653 (2 nd Department 2008).

   19                 Generally, three attempts at service on

   20   three nonconsecutive days will suffice.              See Weifang

   21   Xinli Plastic Products v. JPM Trading, 2014 W.L.

   22   4244258 at *3.       (E.D.N.Y. August 26 th , 2014).        However,

   23   some courts find that irrespective of the number of

   24   attempts made, the process server must attempt to

   25   inquire about the defendant’s location and place of
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 14 of 59 PageID #: 325
                                                                              14



    1   employment.      See Serraro v. Staropoli, 94 A.D.3d 1083

    2   at 1085 (2 nd Department 2012), where the Court said,

    3   “For the purposes of satisfying the due diligence

    4   requirement, it must be shown that the process server

    5   made genuine inquiries about the defendant’s

    6   whereabouts and place of employment.”

    7                 In addition, some courts require that the

    8   process server attempt service on a weekend.                See for

    9   example Speth v. Zack, 36 A.D.2d, third, 410, (1 st

   10   Department 2007), where the court held that the process

   11   server’s attempts were insufficient to satisfy the due

   12   diligence requirement, where none of the attempts was

   13   made on a weekend, nor is there any indication that the

   14   process server made any inquiries to ascertain the

   15   place, meaning the party’s whereabouts or place of

   16   business.     See Johnson v. Waters, 291 A.D.2d 481 (2 nd

   17   Department 2002).

   18                 Despite different courts’ interpretations of

   19   due diligence under CPLR Section 308(4), federal courts

   20   generally look for evidence that the process server

   21   attempted to satisfy Section 308(1) or 308(2) before

   22   resorting to the nail-and-mail method and tried to

   23   ascertain the person’s place of employment.               See

   24   Serrano v. New York State Department of Environmental

   25   Conservation, 2015 W.L. 757268 at *6 (N.D.N.Y. February
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 15 of 59 PageID #: 326
                                                                             15



    1   23 rd , 2015), citing the Rosenberg case which I’ve

    2   already cited several times, at page 261.

    3                 Here it seems that the process server made

    4   three attempts to serve Surinder and Sukhwinder.                 With

    5   respect to Surinder, the process server attempted

    6   service at his last-known residence on Friday, April 7 th

    7   at 9:13 a.m., Monday, April 10 th at 8:39 p.m., and

    8   Friday, May 5 th , 2017 at 6:39 a.m.          As for Sukhwinder,

    9   the process server attempted service at his last-known

   10   residence on April 7 th at 9:07 a.m., Monday, April 10 th

   11   at 8:35 p.m., and Friday, May 12 th at 6:55 a.m., keeping

   12   in mind that some of these addresses are the same.

   13                 Although the process server attempted

   14   service on different dates at different times, there’s

   15   no indication in the relevant affidavits that the

   16   process server made any inquiry whatsoever with anyone

   17   about Surinder or Sukhwinder’s whereabouts or place of

   18   employment.      The Court notes and appreciates that

   19   service attempts were made outside of business hours,

   20   including on Friday morning before 7:00 and Monday

   21   evening after 8:00.        However, the question arises, in

   22   keeping with the practice of the federal courts and

   23   interpreting due diligence requirements under 308(4),

   24   whether the process server’s attempts meet or fall

   25   short of the due diligence requirement where the
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 16 of 59 PageID #: 327
                                                                             16



    1   process server appears to have made no inquiry with

    2   anyone about Surinder or Sukhwinder’s whereabouts or

    3   place of employment.         See Alliance Insurance Company v.

    4   Otero, 353 F.Supp.2d 415 at 420 (S.D.N.Y. 2004), where

    5   the court found due diligence satisfied where the

    6   process server made three attempts and inquired with a

    7   neighbor, who confirmed that the defendant lived at the

    8   address but could not provide the defendant’s place of

    9   employment.

   10                 Personal service may also be made by first-

   11   class mail/certified mail under CPLR Section 312(a).

   12   Under that section, the latter one, 312(a), a summons

   13   may be served by mailing to the person or entity to be

   14   served by first-class mail, postage pre-paid, a copy of

   15   the summons together with two copies of a statement of

   16   service by mail and acknowledgment of receipt in the

   17   form of -- sorry, in the form set forth in (d) of this

   18   section with a return enveloped, postage pre-paid,

   19   addressed to the sender.          However -- and this is a

   20   quote from a specific case.           “However, for service to

   21   be complete, the defendant must return a signed

   22   acknowledgment of receipt to the plaintiff.” That’s

   23   from Robertson v. Allen, 2016 W.L. 205381 at *6

   24   (N.D.N.Y. January 15 th , 2016), citing specifically CPLR

   25   Section 312(a)(B).
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 17 of 59 PageID #: 328
                                                                             17



    1                   Here the plaintiff certifies that Harjit and

    2   Sant Karam were served by first-class mail on March

    3   27 th , 2017.    However, the plaintiff does not indicate

    4   whether the plaintiff complied with CPLR Section

    5   312(a)’s other procedural requirements such as

    6   including an acknowledgment of receipt and return

    7   envelope, nor is there any indication that Harjit or

    8   Sant Karam ever returned signed acknowledgments of

    9   receipt.

   10                   So that’s my dilemma at the moment, Mr.

   11   Greenberg, and I’ve got to get answers to those

   12   questions.       I’m ready to listen.

   13                   MR. GREENBERG:     I don’t think, without

   14   speaking to the process servers, I could answer those

   15   questions at this time.

   16                   THE COURT:    Okay.

   17                   MR. GREENBERG:     I would ask for time to

   18   investigate it with them and have them look at their

   19   files.

   20                   THE COURT:    Okay.

   21                   MR. GREENBERG:     Or re-serve.

   22                   THE COURT:    I think you understand the

   23   problem here.

   24                   MR. GREENBERG:     I do.

   25                   THE COURT:    Okay.    I’m going to go through
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 18 of 59 PageID #: 329
                                                                             18



    1   the rest of this just because I want to have this

    2   record today since the witness is here as well, but all

    3   of this is going to be subject to some -- I’m not going

    4   to be able to make a recommendation --

    5                 MR. GREENBERG:       I understand.

    6                 THE COURT:      -- and I’m going to have to tell

    7   the judge that, until this issue is resolved, okay?

    8                 MR. GREENBERG:       Yes, your Honor.

    9                 THE COURT:      So what I may do is suggest to

   10   him that for the moment, he may have to deny this

   11   without prejudice and with the right for you to bring

   12   it back again, okay?

   13                 MR. GREENBERG:       Thank you, your Honor.

   14                 THE COURT:      Let me go through the rest, as I

   15   said, at least to make the record, okay?

   16                 MR. GREENBERG:       Thank you.

   17                 THE COURT:      Let’s assume for the moment that

   18   we’re going to get the service issues worked out and

   19   that service was in fact properly effectuated.                That

   20   means then we turn to the second prong of the test,

   21   which deals with a meritorious defense.              That whole

   22   issue of the service actually goes to the first prong

   23   of the test here as to wilfulness.             If we find that the

   24   service was proper, there’s no question in the Court’s

   25   mind that the failure to respond here was indeed
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 19 of 59 PageID #: 330
                                                                             19



    1   wilful, all right?

    2                 MR. GREENBERG:       Yes, your Honor.

    3                 THE COURT:      Turning to the next factor, the

    4   Court is unable to make a determination whether the

    5   defendants have a meritorious defense since no such

    6   defense has been presented to the Court.               See Bridge

    7   Oil, Limited, 2008 W.L. 5560868 at *2, Empire State

    8   Carpenters Welfare v. Darken Architectural Wood, 2012

    9   W.L. 194075 at *3 (E.D.N.Y. January 17 th , 2012).

   10                 Although defendants’ default constitutes an

   11   admission of all the factual allegations in the

   12   complaint as they relate to liability, plaintiffs must

   13   nevertheless demonstrate that the uncontested

   14   allegations set forth valid claims.             That’s from Said

   15   v. SPS Electronics, 2010 W.L. 1265186 at *2 (E.D.N.Y.

   16   February 24 th , 2010).

   17                 Plaintiff’s amended complaint asserts four

   18   causes of action.        First, violations of the Fair Labor

   19   Standards Act for failure to pay plaintiff overtime

   20   wages.     Second, violations of the New York Labor Law

   21   for effectively the same behavior.             Third, violations

   22   of the New York Labor Law for failing to provide wage

   23   notices.     And four, violations of the New York Labor

   24   Law for failure to provide wage statements.

   25                 I turn now to the first claim, which is
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 20 of 59 PageID #: 331
                                                                              20



    1   liability under the FLSA.          “To establish a claim under

    2   the FLSA, plaintiff must prove the following:                Number

    3   one, the defendant is an employer subject to the Fair

    4   Labor Standards Act.         Two, the plaintiff is an employee

    5   within the meaning of the FLSA.            Three, the employment

    6   relationship is not exempted from the FLSA.”                That’s

    7   from Saucedo v. On The Spot Audio Corporation, 2016

    8   W.L. 8376837 at *4 (E.D.N.Y. December 21 st , 2016).

    9   Report and recommendation adopted by 2017 W.L. 780799

   10   (E.D.N.Y. February 28, 2017).           Vacated on other grounds

   11   sub nom, Saucedo v. On The Spot Audio Corporation, 2018

   12   W.L. 4347791 (E.D.N.Y. January 23 rd , 2018).

   13                 A defendant is an “enterprise engaged in

   14   commerce or in the production of goods for commerce” if

   15   the defendant is an enterprise that “has employees

   16   engaged in commerce or in the production of goods for

   17   commerce, or that has employees handling, selling or

   18   otherwise working on goods or materials that have been

   19   moved in or produced for commerce by any person, and

   20   whose annual gross volume of sales made or business

   21   done is not less than $500,000.”            That’s from 29 United

   22   States Code Section 203(s)(1)(A)(i).

   23                 An employer is subject to both the minimum

   24   age and overtime provisions of the FLSA if either, one,

   25   their employees are engaged in commerce, or two, the
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 21 of 59 PageID #: 332
                                                                               21



    1   employer is an enterprise engaged in commerce.                That’s

    2   from 29 United States Code Sections 206 and 207.                 See

    3   Padilla v. Menlapaz, 643 F.Supp.2d 298 at 299 (E.D.N.Y.

    4   2009).     The statute defines “commerce” as “trade,

    5   commerce, transportation, transmission or communication

    6   among the several states or between any state and

    7   anyplace outside thereof.”          That’s from Section 203(b).

    8   These two methods of establishing FLSA coverage are

    9   known as “individual coverage” and “enterprise

   10   coverage” respectively.          Jacobs v. New York Foundling

   11   Hospital, 483 F.Supp.2d 251 at 257 (E.D.N.Y. 2007).

   12                 Plaintiff has pleaded that at all relevant

   13   times, Sant Karam had employees engaged in commerce or

   14   in the production of goods for commerce, including

   15   plaintiff, and had a gross annual of at least $500,000.

   16   That’s from paragraphs 47 to 50 of the amended

   17   complaint.      Plaintiff has therefore sufficiently

   18   pleaded that Sant Karam is subject to the FLSA.                 See

   19   Furman v. Las Delicias Peruzuanas Restaurant, Inc., 93

   20   F.Supp.3d 19 at page 33 (E.D.N.Y. March 19 th , 2015),

   21   where the court found a complaint which simply restated

   22   the statutory definition to be sufficient because it

   23   was reasonable to infer that the myriad goods necessary

   24   to operate a restaurant with an eat-in dining area and

   25   over $500,000 in annual sales do not exclusively come
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 22 of 59 PageID #: 333
                                                                             22



    1   from New York State.

    2                 As for the individual defendants, Harjit,

    3   Kulbir, Surinder, and Sukhwinder Singh, plaintiff

    4   alleges that during the relevant period of time, each

    5   individual defendant was a corporate officer of Sant

    6   Karam -- that’s from the amended complaint paragraphs

    7   12 to 15 -- who exercised operational and significant

    8   business function control over Sant Karam and actively

    9   participated in running the day-to-day operations of

   10   their B.P. gas station.

   11                 Under the FLSA, an employee is “any person

   12   acting directly or indirectly in the interests of an

   13   employer in relation to an employee.”              That’s from 29

   14   United States Code Section 203(d).             A person is defined

   15   as “an individual, partnership, association,

   16   corporation, business trust, legal representative, or

   17   any organized group of persons.”            That’s from Section

   18   203(a).     To employ means “to suffer or permit to work.”

   19   That’s from Section 203(g).           An individual may be

   20   liable as an employer under the FLSA so long as he

   21   exercises “operational control” over the employee in

   22   question.     See a well-known case, Irizarry v.

   23   Katsamatedis (ph), 722 F.3d 99 at 110 (Second Circuit

   24   2013).     Individuals who are found to be employers under

   25   the FLSA may be held jointly and severally liable to
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 23 of 59 PageID #: 334
                                                                             23



    1   the plaintiff.       See Moon v. Qwon, 248 F.Supp.2d 201 at

    2   237 (S.D.N.Y. 2002).

    3                 Based on the allegations in the complaint

    4   regarding individual defendants Harjit, Kulbir,

    5   Surinder, and Sukhwinder Singh, plaintiff has

    6   adequately alleged the elements necessary to state a

    7   claim against each as an employer.             Thus, Sant Karam

    8   and the individual defendants would be jointly and

    9   severally liable to the plaintiff.             See Saucedo, 2016

   10   W.L. 8376837 at *5.

   11                 As to an employee, under the Fair Labor

   12   Standards Act, an employee is “any individual employed

   13   by an employer,” a very helpful definition.

   14   Nonetheless, that’s from Section 203(e)(1).               “In so far

   15   as plaintiff’s complaint alleges that defendants

   16   employed the plaintiffs within the statutory meaning,

   17   it follows that for purposes of this default, they

   18   qualify as employers under the FLSA.”              That’s from the

   19   Furman case, 93 F.Supp.3d at page 32.

   20                 Because the plaintiff has alleged his status

   21   as an employee with defendants and because these

   22   allegations are plausible and sufficiently supported,

   23   plaintiff has satisfied the second element of his FLSA

   24   claim, keeping in mind plaintiff does not have to prove

   25   his claims here.        He only has to sufficiently state
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 24 of 59 PageID #: 335
                                                                             24



    1   them in a legal context.

    2                 As to the exemption issue, “The issue of

    3   whether an employee’s responsibilities render the

    4   employee exempt from the FLSA’s overtime provision is a

    5   question of law.”        That’s from McBeth v. Gabrielli

    6   Truck Sales, Limited, 768 F.Supp.2d 383 at 387

    7   (E.D.N.Y. 2010).        The Court is satisfied that there are

    8   no exemptions under the FLSA which would in these

    9   circumstances, based on the nature of the plaintiff’s

   10   employment with the defendant as landscapers.                Based on

   11   the above analysis, the plaintiff has pleaded the

   12   necessary elements for a claim under the FLSA.

   13                 As to liability under the New York Labor

   14   Law, for essentially the same reasons, plaintiffs have

   15   also adequately pleaded a claim under the New York

   16   Labor Law, since the components are the same.                See

   17   Saucedo, 2016 W.L. 8376837 at *6, where the court said

   18   the New York Labor Law and the FLSA are analytically

   19   nearly identical.

   20                 The final factor to consider is whether the

   21   non-defaulting party would be prejudiced if the motion

   22   for default were to be denied.            Denying this motion

   23   would be prejudicial to the plaintiff since there are

   24   no additional steps available to secure relief in this

   25   Court.     That’s from Bridge Oil, Limited, 2008 W.L.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 25 of 59 PageID #: 336
                                                                               25



    1   5560868 at *2.       Trustees of the Pavers and Road

    2   Builders District Council Welfare Pension Annuity and

    3   Apprenticeship, Skill Improvement and Safety Funds v.

    4   JREM Construction Corp., 2013 W.L. 618738 at *4

    5   (E.D.N.Y. January 28 th , 2013).         If a judgment is not

    6   granted here, the plaintiff will have no alternative

    7   legal redress to recover his statutorily entitled wages

    8   for work done.

    9                 Since all three factors necessary to

   10   establish a default have been satisfied, namely

   11   wilfulness, the absence -- let’s put it this way:                 I’m

   12   assuming for the moment that wilfulness will be proven

   13   once we get the service issues resolved.               If that

   14   proves true, that factor plus the absence of

   15   meritorious defenses and prejudice in the absence of a

   16   default judgment would be clear here, I find that the

   17   plaintiff has, taking those things into account,

   18   sufficiently pleaded the claim.            I would recommend,

   19   contingent on us resolving this other issue,

   20   respectfully recommend to Judge Spatt that judgment as

   21   to liability be entered against the defendants.

   22                 Now let’s talk about the relief sought here.

   23   Although a default judgment entered on the well-pleaded

   24   allegations in the complaint establishes a defendant’s

   25   liability, a plaintiff must still prove damages.                 See
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 26 of 59 PageID #: 337
                                                                             26



    1   Cement and Concrete Workers District Council Welfare

    2   Fund, et al. v. Metro Foundation Contractors, Inc., 699

    3   F.3d 230 (Second Circuit 2012).            In determining damages

    4   not susceptible to simple mathematical calculations,

    5   Rule 55(b)(2) of the Federal Rules of Civil Procedure

    6   gives courts discretion to determine whether an

    7   evidentiary hearing is necessary or whether detailed

    8   affidavits or documentary evidence are sufficient.

    9                 “The Second Circuit has approved the holding

   10   of an inquest by affidavit without an in-person court

   11   hearing, as long as the court has insured that there

   12   was a basis for the damages specified in the default

   13   judgment.”      That’s from LaBarbera v. Les Sub-surface

   14   Plumbing (ph), 2008 W.L. 906695 at *3 (E.D.N.Y. April

   15   3 rd , 2008), quoting Transatlantic Marine Claims Agency

   16   v. Ace Shipping Corporation, 109 F.3d 105 at page 111

   17   (Second Circuit 1997).         Despite the submissions in

   18   support of the plaintiff’s motion for entry of a

   19   default judgment, the Court determines that an in-

   20   person inquest is necessary for a determination of the

   21   specific damages.

   22                 Now turning to those damages.           The

   23   plaintiff’s motion for a default judgment sets forth

   24   calculations of damages and the information that I’m

   25   listing here is taken from the motion and accompanying
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 27 of 59 PageID #: 338
                                                                             27



    1   exhibits.     The plaintiff states that he worked 65 hours

    2   per week, alleging that he worked Monday through Friday

    3   from 4:00 p.m. to 11:00 p.m. and Saturday from 10:00

    4   a.m. to Sunday at 4:00 p.m.           Plaintiff further alleges

    5   that he was paid $10 straight time for all 65 hours

    6   worked per week and therefore was underpaid 25 hours

    7   each week.      According to the plaintiff’s estimated

    8   calculation of damages spreadsheet which was attached

    9   to the motion, the plaintiff is owed back wages for 25

   10   overtime hours for seven weeks in 2013, 28 weeks in

   11   2015, and 52 weeks in 2014.

   12                 According to the plaintiff, since he should

   13   have received $15 an hour for each hour worked over 40

   14   hours a week, he’s owed $5 an hour for 25 hours for 87

   15   weeks.     He claims that he is then owed $125 per week

   16   for seven weeks in 2013, $125 per week for 52 weeks in

   17   2014 and ‘15.       So what I would like to do now because I

   18   have some questions about this and I’m going to let you

   19   ask the questions to get the record established here,

   20   is to swear in your client and have him take the

   21   witness stand, all right?

   22                 MR. GREENBERG:       Yes, your Honor.

   23                 THE COURT:      Why don’t you step up.

   24                 (Witness is sworn.)

   25                 THE CLERK:      Please state your name for the
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 28 of 59 PageID #: 339
                              Tartici - Direct                               28



    1   record.     Just state your name.

    2                 THE COURT:      You need to state your name for

    3   the record.

    4                 MR. GREENBERG:       What is your name?

    5                 THE WITNESS:      Ayhan Tartici.

    6                 THE COURT:      My goal, Mr. Greenberg, is to

    7   get as many facts in here as we can, okay?

    8                 MR. GREENBERG:       Yes, your Honor.       May I

    9   begin, your Honor?

   10                 THE COURT:      Yes, go ahead.

   11                 MR. GREENBERG:       Thank you.

   12   DIRECT EXAMINATION

   13   BY MR. GREENBERG:

   14          Q.   So you know we’re here to talk about the work

   15   you did at the gas station, correct?

   16          A.   Yes.

   17          Q.   All right.      Going back to 2013, can you tell

   18   us the name of the company that you worked for in the

   19   gas station?

   20          A.   Sant Karam, Inc.

   21          Q.   Sant Karam S, Inc., technically?

   22          A.   Yes.

   23          Q.   What type of business did they have?

   24          A.   Gas station and store.

   25          Q.   What kind of store did they have as part of
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 29 of 59 PageID #: 340
                              Tartici - Direct                               29



    1   the gas station?

    2          A.   Convenience store.

    3          Q.   What did you do for the company?

    4          A.   I work as cashier and, you know, inside the

    5   store, like cleanup and filling, you know.

    6                 MR. GREENBERG:         May I lead a little bit,

    7   your Honor?

    8                 THE COURT:      Yes.

    9                 MR. GREENBERG:         Thank you.

   10   BY MR. GREENBERG:

   11          Q.   So if a customer came in and paid cash, would

   12   you service that customer for the gas?

   13          A.   Yes.

   14          Q.   Then there’s like a mini-store attached to the

   15   gas station, correct?

   16          A.   Yes.

   17          Q.   And you would sell all sorts of items from

   18   paper goods to soda and cigarettes and such?

   19          A.   Yes, beer, cigarettes, coffee, ice cream,

   20   everything, like chips.

   21          Q.   Okay.    And you began working there on November

   22   8, 2013, correct?

   23          A.   Yes.

   24          Q.   And your first full week began when?

   25          A.   November 10.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 30 of 59 PageID #: 341
                              Tartici - Direct                               30



    1          Q.   2013?

    2          A.   Yes.

    3          Q.   What was the last date of your employment

    4   working for them?

    5          A.   July, 2015.

    6          Q.   Was that July 12, 2015?

    7          A.   Yes.

    8          Q.   But the last full week ended on the 11 th , is

    9   that correct?

   10          A.   Yes, because only one day was different.

   11          Q.   All right.      When you worked at the gas

   12   station, were you given any formal break times that you

   13   could take?

   14          A.   No.

   15          Q.   In fact, were you the only person working at

   16   the gas station in the hours that you were working at

   17   the gas station?

   18          A.   Yeah, I was.

   19          Q.   How many days a week did you work there?

   20          A.   Seven.

   21          Q.   What was your schedule Monday through Friday?

   22          A.   4:00 to 11:00 p.m.

   23          Q.   Okay.    On Saturday through Sunday, what was

   24   your schedule?

   25          A.   Saturday, I was doing 10:00 a.m. until Sunday
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 31 of 59 PageID #: 342
                              Tartici - Direct                               31



    1   afternoon at 4:00 p.m.

    2           Q.   So that’s about a thirty-hour time period?

    3           A.   Yes.

    4           Q.   Did you get to eat during that time period?

    5           A.   Yeah, I did.

    6           Q.   How did you accomplish that?

    7           A.   I’m living only two blocks away from gas

    8   station.     My family, my wife and my kids would bring my

    9   food.

   10           Q.   So they would bring you food.          Would you take

   11   a formal break to eat or how would you eat?

   12           A.   No, there is no time for break because I’m

   13   alone, you know.        If customer comes at the same time, I

   14   have to serve them, you know.

   15           Q.   What would you do if you had to go to the

   16   men’s room, to go to the bathroom?

   17           A.   We have a sign that says, we’ll be back in ten

   18   minutes, we’re using the bathroom.

   19           Q.   Would you lock the door?

   20           A.   Yes, everything, all the doors.

   21           Q.   And then take care of your needs and then take

   22   the sign down and unlock the door?

   23           A.   Yeah, when I come back, I open the door and

   24   take the sign out and continue work.

   25           Q.   You were working a minimum of 65 hours per
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 32 of 59 PageID #: 343
                              Tartici - Direct                               32



    1   week, is that correct?

    2          A.   Yes.

    3          Q.   All right.

    4                 THE COURT:      Let me stop you there for a

    5   second if you don’t mind.          There are a couple of things

    6   I want to ask.       When you were working Monday through

    7   Friday 4:00 to 11:00, was that every single day for

    8   those two and a half or more years that you were

    9   working there?       Your schedule never changed?

   10                 THE WITNESS:      No, it never changed because I

   11   have a morning job, that’s why.

   12                 THE COURT:      Okay.     You say you worked alone.

   13                 THE WITNESS:      Right.

   14                 THE COURT:      How did you get into the station

   15   or the business when you got there?

   16                 THE WITNESS:      What do you mean?

   17                 THE COURT:      How did you -- first of all,

   18   were you taking over for somebody else who was on

   19   shift?

   20                 THE WITNESS:      Yeah.     When I come at 4:00,

   21   the morning guy is leaving.           When I come, I take from

   22   him.

   23                 THE COURT:      Okay.     So at 11:00 at night,

   24   when you were leaving, what did you do?

   25                 THE WITNESS:      Night shift guys coming and I
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 33 of 59 PageID #: 344
                              Tartici - Direct                               33



    1   leave, he stay.

    2                 THE COURT:      So the station was open 24 hours

    3   a day?

    4                 THE WITNESS:      24 hours, yes.

    5                 THE COURT:      Let me ask you about Saturday to

    6   Sunday because this is where I have -- need to clarify

    7   something.      You say you worked for thirty hours

    8   straight.

    9                 THE WITNESS:      Yes.

   10                 THE COURT:      Okay.    When you started this

   11   job, was that explained to you by the owners?

   12                 THE WITNESS:      I mean not -- yeah, because

   13   they give me the schedule.            They told me that’s the

   14   hours, will you come?         Yes.

   15                 THE COURT:      Okay.    And the schedule that

   16   they gave you, was it in writing?

   17                 THE WITNESS:      No, just by talking, you know.

   18                 THE COURT:      They just told you what hours

   19   you would be working.

   20                 THE WITNESS:      Yes.

   21                 THE COURT:      Okay.    And they made it clear to

   22   you from the beginning that you were going to be there

   23   from 10:00 a.m. on Saturday morning until 4:00 in the

   24   afternoon the following day?

   25                 THE WITNESS:      Yes.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 34 of 59 PageID #: 345
                              Tartici - Direct                               34



    1                 THE COURT:      When were you supposed to sleep?

    2                 THE WITNESS:      Well, when I worked there on

    3   the weekends, I don’t sleep.

    4                 THE COURT:      Okay.    They told you that you

    5   were going to be there for more than 24 hours in that

    6   time period?

    7                 THE WITNESS:      Yeah, only weekends, yes.

    8                 THE COURT:      Okay.    What did they tell you

    9   about that?

   10                 THE WITNESS:      Well, they say, we don’t have

   11   -- we just don’t want to hire any employee for one day

   12   so we need one guy who can stay, so I said okay.

   13                 THE COURT:      And the entire time that you

   14   were employed, were you working every single Sunday?

   15   Nobody else ever worked any of those Sundays?

   16                 THE WITNESS:      No.    When I leave at 4:00,

   17   other person come in.

   18                 THE COURT:      Okay.    So no one else ever came

   19   to relieve you during that time.

   20                 THE WITNESS:      No.

   21                 THE COURT:      Go ahead, Mr. Greenberg.

   22   BY MR. GREENBERG:

   23          Q.   Did you ever have to punch into a clock for

   24   your employer?

   25          A.   No, we don’t have punch clock.            We writing on
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 35 of 59 PageID #: 346
                              Tartici - Direct                               35



    1   the shift paper, you know.

    2          Q.   So that’s my next question.           Did you make your

    3   employer aware in writing of the hours that you were

    4   working every week?

    5          A.   Yes, we do.

    6          Q.   Take your time and explain to the Court how

    7   you did that.

    8          A.   Which --

    9          Q.   The judge.

   10                 THE COURT:      How did you keep track of your

   11   time, basically?

   12                 THE WITNESS:      Oh, the time.       When we get in

   13   the store, we writing, you know, what time we came.

   14                 THE COURT:      Let me stop you.       You write down

   15   what time you got there.

   16                 THE WITNESS:      Yeah, for the --

   17                 THE COURT:      Is there some form you were

   18   writing that on or just on a piece of scrap paper?

   19                 THE WITNESS:      No, there’s a paper which

   20   shows you like everything on it, like how many

   21   cigarettes we have, how many beer we have, which

   22   employee worked that day and how many hours, what time

   23   start, how many carton of cigarettes we have.

   24   Everything is on that paper that we call the shift

   25   paper.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 36 of 59 PageID #: 347
                              Tartici - Direct                               36



    1                 THE COURT:      So it was basically an

    2   inventory, what was in the store at the time, right?

    3                 THE WITNESS:      That’s not inventory, that’s

    4   day shift, like the shift.

    5                 THE COURT:      Okay.

    6                 THE WITNESS:      Like you know, after end of

    7   the day, we write all the sales on it.

    8                 THE COURT:      I see.

    9                 THE WITNESS:      Like gas, how much regular gas

   10   we sell.

   11                 THE COURT:      So it’s how much you sold.

   12                 THE WITNESS:      Yeah, how much we sold regular

   13   gas, how much super, how much diesel.              Everything is on

   14   that.

   15                 THE COURT:      Okay.

   16                 THE WITNESS:      And there is like cigarettes,

   17   beer, coffee, lotto, you know, everything is on there.

   18   And there is -- on the side of the corner is the

   19   employee name.

   20                 THE COURT:      Okay.

   21                 THE WITNESS:      How many hours you worked, how

   22   many drops you did, safe drops, and how much was it.

   23   Everything is on that shift paper, you know.

   24                 THE COURT:      What happened to that sheet of

   25   paper?
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 37 of 59 PageID #: 348
                              Tartici - Direct                               37



    1                 THE WITNESS:      They have it, the owner.

    2                 THE COURT:      How often did you have to hand

    3   that sheet of paper in?

    4                 THE WITNESS:      Every day.

    5                 THE COURT:      Every day?

    6                 THE WITNESS:      Every day.

    7                 THE COURT:      Okay.    Do you know what the

    8   business did with that, with those sheets of paper?

    9                 THE WITNESS:      When I left, we was keeping

   10   everything in the office, you know, and they come in

   11   and grab it next day.

   12                 THE COURT:      Okay.

   13                 THE WITNESS:      With the money, with the safe

   14   money, everything.

   15                 THE COURT:      Okay.

   16                 THE WITNESS:      They come and get it.

   17                 THE COURT:      Okay.

   18                 THE WITNESS:      And they check after like --

   19   we making whatever we making in the gas station.

   20                 THE COURT:      Yes.

   21                 THE WITNESS:      I believe they check it in the

   22   office, you know.

   23                 THE COURT:      Were you on some kind of an

   24   honor system?       Was anybody ever checking to make sure

   25   you were there?
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 38 of 59 PageID #: 349
                              Tartici - Direct                               38



    1                 THE WITNESS:      I believe they checking

    2   because they making deposits, you know.              They opened

    3   the safe.     Whatever money we throw in, they come next

    4   day, they take it.        It shows over there like I said,

    5   how many cigarettes they sell, how many lotto, how many

    6   beers.

    7                 THE COURT:      But as far as the number of

    8   hours you were working, they were basically taking your

    9   word for it based on what you filled in on the sheet,

   10   right?

   11                 THE WITNESS:      Yeah, we fill it up and they

   12   come and grab it next day, you know.

   13                 THE COURT:      Were you always paid the amount

   14   of hours that showed on that sheet?

   15                 THE WITNESS:      Yeah.

   16                 THE COURT:      Okay, but straight time.

   17                 THE WITNESS:      Straight.

   18                 THE COURT:      Okay.     Go ahead, Mr. Greenberg.

   19                 THE WITNESS:      Every Sunday when I leave for

   20   new week, we getting paid and we take the -- from the

   21   -- they know everything.          Everything is on that paper.

   22                 THE COURT:      Okay.

   23   BY MR. GREENBERG:

   24          Q.   Did you pay yourself?

   25          A.   Yeah.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 39 of 59 PageID #: 350
                              Tartici - Direct                               39



    1           Q.   So am I correct that you would write down on

    2   one of these sheets the number of hours that you

    3   worked, then you would deduct $10 an hour for every

    4   hour you worked from the cash that you would put in the

    5   little drop box?

    6           A.   Yeah.   You know like how you drop at safe?

    7           Q.   Yes.

    8           A.   You know, like money, safe money.           We don’t

    9   want to keep money too much in the register and we --

   10   let’s say you have $600 or $700.            You write your name,

   11   you take your pay out from register, and they have my

   12   name over there.        Same thing with when we leave Sunday,

   13   I get paid like that.         I make the safe, put my name,

   14   but I take my money and they’re okay with that.

   15           Q.   Did they ever question the amount of hours

   16   that you put down that you worked every week?

   17           A.   No.

   18           Q.   Was it pretty much the same hours every single

   19   week?

   20           A.   Yeah.

   21           Q.   As you sit here now, do you believe that if

   22   the employer was to have maintained those records when

   23   you would write down the hours and they were to come to

   24   court, they would be able to show the Court that you

   25   listed those same hours every week and that you
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 40 of 59 PageID #: 351
                              Tartici - Direct                               40



    1   deducted the cash for it, correct?

    2           A.   Yes.   I wish I can have copy to show, you

    3   know.

    4                 THE COURT:      Mr. Greenberg, hang on one

    5   second.

    6                 Did you get paid every -- did you take your

    7   pay every day or once a week?

    8                 THE WITNESS:      No, every week, only Sunday.

    9                 THE COURT:      Once a week, okay.

   10                 THE WITNESS:      Yeah, only Sunday when I

   11   leave.

   12                 THE COURT:      So when you left on Sunday,

   13   whatever cash was there, you would count out the number

   14   of hours you worked.         What was your rate of pay, $10 an

   15   hour?

   16                 THE WITNESS:      $10, yeah.

   17                 THE COURT:      Times $10 an hour.        You’d take

   18   that amount of cash.

   19                 THE WITNESS:      Right.

   20                 THE COURT:      And that was your pay.

   21                 THE WITNESS:      Right.

   22                 THE COURT:      Did you ever leave notes for

   23   them about how much you were taking?

   24                 THE WITNESS:      Oh, yeah.      They know like

   25   every week, we do same.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 41 of 59 PageID #: 352
                              Tartici - Direct                               41



    1                 THE COURT:      Okay.

    2                 THE WITNESS:      I do like a safe drop.         I put

    3   my name and $650 or whatever and put safe drop and the

    4   envelope number, like which number envelope that I use.

    5   So when they open that envelope, they know my pay I got

    6   from there.

    7                 THE COURT:      Okay.

    8                 THE WITNESS:      There is a receipt coming out

    9   from register, it says pay out.            That’s the way I get

   10   paid.

   11                 THE COURT:      Okay.

   12   BY MR. GREENBERG:

   13           Q.   Did you take any vacations or breaks from work

   14   during the years you worked for this employer?

   15           A.   No.

   16           Q.   Were there people that relieved you -- in

   17   other words, other than the thirty-day period -- let me

   18   say it this way:        Including the thirty-hour period, I

   19   should say, did you work until somebody relieved you,

   20   like tag?     They came in and said, we’re ready to go?

   21           A.   Yeah, because otherwise, I can’t leave, like

   22   somebody has to come take over.

   23           Q.   Were there times when the relief person didn’t

   24   show up?

   25           A.   No, not show up but sometimes was late a
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 42 of 59 PageID #: 353
                               Tartici - Direct                              42



    1   couple hours.

    2           Q.    So there were times when the relief person

    3   would show up what, one or two hours late?

    4           A.    One hour, two hours, yeah.

    5           Q.    Would you continue to work the one or two

    6   hours until somebody showed up?

    7           A.    Yeah, I have to.     I have to.      Nobody else

    8   there.       I have to.

    9           Q.    At the end of the week then, did you increase

   10   your pay by either $10 or $20, depending on whether

   11   they showed up one or two hours late?

   12           A.    Yeah.    Sometimes I take like two hours extra

   13   or sometimes I come to work like two hours late, you

   14   know.    Like instead of 4:00, I come 5:00, you know, the

   15   same guy is coming.

   16           Q.    By coming let’s say two hours late, instead of

   17   taking the money, you were trying to maintain the same

   18   number of hours every week?

   19           A.    Yeah, trying to keep my salary, yeah.

   20           Q.    And get the same pay every week.

   21           A.    Right.

   22                  MR. GREENBERG:      I think that’s pretty much

   23   it, your Honor.

   24                  THE COURT:     Let me just ask a few more

   25   questions, if you don’t mind.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 43 of 59 PageID #: 354
                              Tartici - Direct                               43



    1                 MR. GREENBERG:         Please, thank you, your

    2   Honor.

    3                 THE COURT:      When you were hired or at any

    4   time during the time you were employed there, did you

    5   ever have a conversation with any of the owners about

    6   overtime?

    7                 THE WITNESS:      No, we never talk about

    8   overtime but I asked a couple of time raise.                They say

    9   they gonna give but I never get.

   10                 THE COURT:      So you made an inquiry of them

   11   at some point why you weren’t being paid overtime?

   12                 THE WITNESS:      I’m sorry?

   13                 THE COURT:      Did you ever ask them why you

   14   weren’t --

   15                 THE WITNESS:      Overtime?      No, because they

   16   say this is the hour, you know.

   17                 THE COURT:      So when you first met with them

   18   and throughout the time of your employment, they told

   19   you you’re making $10 an hour and that’s it.

   20                 THE WITNESS:      Yeah.

   21                 THE COURT:      Okay.

   22                 THE WITNESS:      But they say -- when I go over

   23   there for hiring --

   24                 THE COURT:      Yes.

   25                 THE WITNESS:      -- I talk to manager.         Manager
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 44 of 59 PageID #: 355
                              Tartici - Direct                               44



    1   told me like, you know, you’re gonna start working a

    2   couple months and then they will raise you up, but I

    3   never got a raise.

    4                 THE COURT:      So you were paid $10 an hour

    5   throughout the time you were there.

    6                 THE WITNESS:      Yes, ma’am.

    7                 THE COURT:      Okay.    And no one ever came to

    8   talk to you about being paid overtime or not being paid

    9   overtime.

   10                 THE WITNESS:      No one.

   11                 THE COURT:      Did you ever go to anybody

   12   yourself, whether it was another shift person or any

   13   one of the supervisors, and tell them you thought you

   14   were supposed to be getting overtime?

   15                 THE WITNESS:      I asked with the manager

   16   talking.

   17                 THE COURT:      Yes.

   18                 THE WITNESS:      He said, they’re gonna take

   19   care of you, like I said, but --

   20                 THE COURT:      It never happened.

   21                 THE WITNESS:      Never happened.

   22                 THE COURT:      Okay.

   23   BY MR. GREENBERG:

   24          Q.   Did you say you asked for a raise?

   25          A.   I did.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 45 of 59 PageID #: 356
                              Tartici - Direct                               45



    1          Q.   What happened?

    2          A.   They say okay, we thinking, but never get it.

    3          Q.   Never got the raise.

    4          A.   Never got the raise.

    5                 THE COURT:      Okay.

    6   BY MR. GREENBERG:

    7          Q.   Did you ask once or more than once?

    8          A.   Twice.

    9          Q.   Twice?

   10          A.   Yeah.

   11          Q.   And they just ignored it?

   12          A.   They didn’t tell me directly.           They tell me

   13   with the manager -- I’m asking manager like, what

   14   happened?     Oh, they’re gonna come talk to you but never

   15   happened.

   16                 THE COURT:      Didn’t happen.

   17                 THE WITNESS:      Never happened.

   18                 THE COURT:      I’m not sure you can answer this

   19   but let me ask the question.           When you were working in

   20   the store, did you ever notice any posters in the store

   21   anywhere or around the store anywhere or even around

   22   the pumps or that part of the gas station that were

   23   from the Department of Labor saying what your wages

   24   were supposed to be or how you were to get paid?

   25                 THE WITNESS:      There was one sign inside the
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 46 of 59 PageID #: 357
                                                                             46



    1   store, where they keep all the stock, like garbage bags

    2   and this, but it was already full.             I never think to

    3   look or read, you know.

    4                 THE COURT:      When you first came to work

    5   there, nobody ever gave you a piece of paper saying,

    6   here’s the number of hours you’re going to be working

    7   each week and here’s what your rate of pay is.

    8                 THE WITNESS:      No, there was no paperwork.

    9                 THE COURT:      Okay.    All right, I think we’re

   10   good.

   11                 MR. GREENBERG:       Thank you, your Honor.

   12                 THE COURT:      You can step down, Mr. Tartici,

   13   thank you.

   14                 THE WITNESS:      Thank you, your Honor.         Thank

   15   you.

   16                 THE COURT:      I just want to talk for a couple

   17   of minutes about the chart of the damages, okay?

   18                 MR. GREENBERG:       Yes, your Honor.

   19                 THE COURT:      I don’t think I have that with

   20   me.     Just bear with us for a minute, all right?

   21                 MR. GREENBERG:       Yes, your Honor.

   22                 (Pause in proceedings.)

   23                 THE COURT:      I’m looking at the chart now.

   24                 MR. GREENBERG:       Yes, your Honor.

   25                 THE COURT:      I want to get the numbers
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 47 of 59 PageID #: 358
                                                                             47



    1   resolved here.       Also, in looking at this chart, there

    2   were two basically corrections that were made in

    3   response to some additional information that I had

    4   asked for, and I received back a letter from Mr.

    5   Williams.     The two things in here that impact the

    6   chart, just so we have this in the record -- it says

    7   here the start date of December 30 th with respect to the

    8   New York Labor Law section of the chart was pasted in

    9   error.     That date should actually read November 10 th of

   10   2013.

   11                 MR. GREENBERG:       Yes, your Honor.

   12                 THE COURT:      Do you see that?

   13                 MR. GREENBERG:       Yes, your Honor.

   14                 THE COURT:      So I’m going to amend obviously

   15   the chart to that extent.

   16                 MR. GREENBERG:       Thank you.

   17                 THE COURT:      As Mr. Williams said, with that

   18   change, however, there’s no impact on the overall

   19   calculation because the numbers of weeks worked column

   20   here is actually correct that it was seven weeks,

   21   right?

   22                 MR. GREENBERG:       Yes, your Honor.

   23                 THE COURT:      Okay, let’s see.       Also on page 2

   24   of Mr. Williams’ letter -- I’m referring now to DE-52

   25   in the docket.       On page 2, he states the following:
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 48 of 59 PageID #: 359
                                                                             48



    1   “Additionally, the undersigned submits that since

    2   plaintiff’s motion for a default judgment was filed,

    3   there have been decisions in this district that have

    4   held that the statutory maximum allowed under New York

    5   Labor Law Section 195(1) and (3), prior to February

    6   27 th , 2015, which is $2,500, cannot be added to the

    7   statutory maximum allowed on or after February 27 th ,

    8   2015 which is $5,000, as plaintiff’s memorandum of law

    9   and damage chart reflect.          In other words, $5,000 has

   10   been held to be the absolute maximum a plaintiff can

   11   receive under Labor Law 195(1) and (3).              And as such,

   12   the plaintiff only seeks $5,000, the statutory maximum

   13   on these claims, rather than the $7,500 indicated in

   14   his motions papers.”

   15                 The section of the New York Labor Law 195

   16   chart, to the right, the last column, it says

   17   “statutory penalties.”         That $7,500 figure at the

   18   bottom of each of those should really say $5,000,

   19   correct?

   20                 MR. GREENBERG:       Yes, your Honor.

   21                 THE COURT:      Okay.    I don’t know if you have

   22   a calculator here but we’re going to go over these

   23   numbers so that I have them in the record.               I’m asking

   24   my trusty law clerk to do my calculations for me, all

   25   right?
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 49 of 59 PageID #: 360
                                                                             49



    1                 MR. GREENBERG:       I’m going to turn on my

    2   phone.     Thank you.     I just need a minute for it to turn

    3   on, your Honor.

    4                 THE COURT:      Okay.

    5                 MR. GREENBERG:       Thank you.

    6                 THE COURT:      Looking to the overtime

    7   compensation provision for both the Fair Labor

    8   Standards Act and the New York Labor Law, for the year

    9   2013, the number of weeks at issue here is 7, the

   10   number of hours worked per week is 65, which means each

   11   week that the plaintiff was working, he was actually

   12   accumulating 25 hours of overtime but being paid at a

   13   straight rate for that time, when he should have been

   14   paid -- the straight rate being $10 an hour, where he

   15   should have been paid $15 an hour for those extra 25

   16   hours.     So the difference here is $5 per hour of

   17   overtime hours.

   18                 If you multiply it out then, 25 times 5, you

   19   come up with $125 of overtime due and owing for each

   20   week.    Multiply that by 7 for example, for the year

   21   2013, the number comes out to $875.             That much I can do

   22   in my head.      From there, it’s going to get a little

   23   more complicated, all right?

   24                 MR. GREENBERG:       Yes, your Honor.

   25                 THE COURT:      So now we’re in 2014.         Mr.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 50 of 59 PageID #: 361
                                                                             50



    1   Tartici testified he worked throughout that year, so

    2   we’re essentially talking about 52 work weeks.                Again,

    3   he testified he was working the same hours every week,

    4   so we have 65 hours of work time actually accumulated,

    5   which again as we saw in the first calculation, means

    6   that he was entitled to 25 hours of overtime being paid

    7   at time and a half.        So coming across the columns here

    8   and using that $5 figure again for the 25 hours for

    9   each of the individual weeks, it comes out to $125 a

   10   week, and here’s where you have to help me out, 52

   11   weeks times $125.        What do you get?

   12                 THE CLERK:      $6,500.

   13                 THE COURT:      $6,500?

   14                 MR. GREENBERG:       $6,500.

   15                 THE COURT:      Very good.     Okay, so we’re

   16   agreed on that.       Then using that same formula for 2015,

   17   the number of weeks worked here is 28.              The plaintiff

   18   testified that he stopped working as of July 11 th , is

   19   that right?

   20                 MR. GREENBERG:       Yes, your Honor.

   21                 THE COURT:      July 12 th , I’m sorry.      He had

   22   that one extra day, July 12 th .         Again, 65 hours, 25

   23   hours of overtime at the rate of $5 brings him to $125

   24   due and owing for each week multiplied by 28 weeks.

   25   What do you get for that?          $3,500, good, the same
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 51 of 59 PageID #: 362
                                                                             51



    1   thing.     So if we can add up the $875, $6,500 and

    2   $3,500, $10,875 is our calculated number.               It matches

    3   the number on the chart, so I find that that is the

    4   amount of wages due and owing for overtime under the

    5   FLSA New York Labor Law provisions for Mr. Tartici for

    6   the period of his employment.

    7                 Moving down to the wage notice statutory

    8   penalties, we know at this point that the maximum,

    9   regardless of the time that he was working, can’t

   10   exceed $5,000.       So for the first round, for the years

   11   2013 through 2015, the maximum number here is $5,000 by

   12   statute, so I am adopting that finding and using the

   13   $5,000 as the correct number.           That is for the wage

   14   notice violations.

   15                 Then we go down to the wage statement

   16   statutory penalties.         Once again, by statute at this

   17   point, the maximum that’s collectible is $5,000, so

   18   that is the number that I’m adopting for that violation

   19   and find that Mr. Tartici is owed $5,000 based on the

   20   Labor Law 195(3), which is the wage statement statutory

   21   penalties.      So now we have, taking together the $5,000

   22   and the $5,000 and adding it to the overtime

   23   compensation, you’re talking of an overall number then

   24   up to now of $20,875.         Agreed?

   25                 MR. GREENBERG:       Yes, your Honor.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 52 of 59 PageID #: 363
                                                                              52



    1                 THE COURT:      Okay.    So now let’s go over to

    2   the liquidated damages provision.            Let’s talk about the

    3   interest issue first because the interest is only on

    4   the wages.      I don’t know, Mr. Greenberg, if this was

    5   you who calculated this out or Mr. Williams.                But in

    6   any event, I would just make a notation here since I

    7   had to check on this myself as to when the actual --

    8   what date really this runs from.

    9                 I’m looking at a case called Kernes v.

   10   Global Structures, LLC.          The citation is 2016 W.L.

   11   880199 (S.D.N.Y. March 1 st , 2016).          It’s Magistrate

   12   Judge Freeman’s report and recommendation to Judge

   13   McMann, Colleen McMann, about FLSA calculation.                 The

   14   reason I bring this to your attention is because

   15   there’s a very helpful section on the pre-judgment

   16   interest provision which we’re talking about here now

   17   and I just want to put this in the record.

   18                 The court says, “Generally, the decision to

   19   award pre-judgement interest is discretionary and is

   20   based on the need to fully compensate the wronged

   21   party, the fairness of the award and the remedial

   22   purpose of the statute involved.            A plaintiff who

   23   recovers liquidated damages under the FLSA, however, is

   24   not also entitled to pre-judgment interest on his or

   25   her FLSA damages.”        The upshot of this being you can
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 53 of 59 PageID #: 364
                                                                             53



    1   get interest on the New York Labor Law portion of the

    2   award but not on the FLSA provision.             I trust either

    3   you’re aware of that or at least you understand that at

    4   this point, Mr. Greenberg.

    5                 MR. GREENBERG:       I understand it now, your

    6   Honor.

    7                 THE COURT:      Okay.    It cites to a case that I

    8   spoke about earlier this afternoon, which is Furman v.

    9   Las Delicias Peruanas Restaurant, Inc., 93 F.Supp.3d 19

   10   at page 48 (E.D.N.Y. 2015), which says, “It’s well-

   11   settled that in an action for violations of the FLSA,

   12   pre-judgment interest may not be awarded in addition to

   13   liquidated damages.”         That’s quoting Begum v. Areba

   14   Disk, Inc., 2015 W.L. 223780 (S.D.N.Y. January 16 th ,

   15   2015).

   16                 Judge Freeman went on to state, “Given that

   17   FLSA liquidated damages serve a compensatory rather

   18   than a punitive purpose, there’s no need to employ pre-

   19   judgment interest to restore plaintiffs to a position

   20   they would have otherwise enjoyed absent the wage

   21   protection violation.”         Then she says, “In contrast,

   22   under the New York Labor Law, a plaintiff may recover

   23   both liquidated damages and pre-judgment interest.”

   24   That’s under the New York Labor Law provisions, again

   25   quoting from Furman at page 48 and the Begum case at
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 54 of 59 PageID #: 365
                                                                              54



    1   *3.

    2                 “Because New York State views liquidated

    3   damages as punitive and not compensatory, pre-judgment

    4   interest is not a duplicative damages award.”                That’s

    5   from the Furman case at page 48, explaining that the

    6   purpose of liquidated damages under the New York Labor

    7   Law is to constitute a penalty on an employer’s wilful

    8   withholding of wages dues, while the purpose of pre-

    9   judgment interest is to compensate a plaintiff for the

   10   loss of use money.        “A plaintiff may recover both New

   11   York Labor Law liquidated damages and pre-judgment

   12   interest even where liability is found not only under

   13   the New York Labor Law but also under the FLSA.”

   14   That’s quoting the Begum case at *3.             Under the state

   15   law, “Pre-judgment interest is calculated on the unpaid

   16   wages due under the New York Labor Law, not on the

   17   liquidated damages awarded under the state law.”

   18   That’s a quote from the Mahena (ph) case, another

   19   fairly well-known case at this point, 2013 W.L. 3023505

   20   at *8, note 11.

   21                 As to the calculation of the interest, Judge

   22   Freeman is quoting here from a case called Najden (ph),

   23   2015 W.L. 6125436 at *4, where the court said,

   24   “Pursuant to New York State law, a successful plaintiff

   25   may receive pre-judgment interest at a rate of 9% per
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 55 of 59 PageID #: 366
                                                                             55



    1   year.”     So now the question goes to, all right, what’s

    2   the date from which the interest should begin to run.

    3   Judge Freeman is quoting from a case here where she

    4   says, “As to the date from which interest should be

    5   found to run, Section 5001(b) sets forth two methods of

    6   calculating pre-judgment interest.”             That’s from

    7   Alvarez v. 215 North Avenue Corporation, 2015 W.L.

    8   3855285 at *3, adopting a report and recommendation.

    9                 Here’s what that case says:           “First,

   10   interest may be calculated from the earliest

   11   ascertainable date the cause of action existed.”

   12   That’s from the 5001(b) section of the CPLR.                “However,

   13   where damages were incurred at various times, interest

   14   shall be computed upon each item from the date it was

   15   incurred or upon all of the damages from a single,

   16   reasonable, intermediate date.”            That’s from the

   17   Alvarez case at *3.        Finally, she says, “It’s within

   18   the court’s wide discretion to determine a reasonable

   19   date from which to award pre-judgment interest.”

   20                 What the chart shows me, and I’m assuming

   21   here it’s what Mr. Williams’ calculated -- he’s taken

   22   the approach which I agree with.            This is the approach

   23   I would take, which is to determine a single,

   24   reasonable, intermediate date.            He has listed here the

   25   New York claims period starts obviously the first day
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 56 of 59 PageID #: 367
                                                                             56



    1   of Mr. Tartici’s employment, which is November 10 th of

    2   2013, the end date being the last date of his

    3   employment on July 11 th , 2015.          Figuring out the

    4   approximate midpoint here of September 10 th , 2014 I find

    5   to be a reasonable intermediate date, and I’m going to

    6   adopt that date, okay?

    7                 MR. GREENBERG:       Thank you.

    8                 THE COURT:      What I’m not going to do,

    9   however, is we’re not going to calculate the interest

   10   ourselves.      We usually have the clerk’s office do that.

   11                 MR. GREENBERG:       Yes.

   12                 THE COURT:      Because they’re much more in

   13   tune with entering judgments and doing what has to be

   14   done.    What I will do, however, is to direct them to

   15   use the September 10 th , 2014 date as a starting point

   16   for running the pre-judgment interest, all right?

   17                 MR. GREENBERG:       Thank you.

   18                 THE COURT:      As to the liquidated damages,

   19   that’s the one thing here where there’s no guess-work,

   20   which is simply doubling the wages owed, so that number

   21   will stay as is.        We are at a point where we can

   22   reasonably calculate everything except a precise number

   23   for the pre-judgment interest, which we’ll, as I said,

   24   take care of having the clerk’s office handle if and

   25   when we get to that point.
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 57 of 59 PageID #: 368
                                                                             57



    1                 Those are my findings.         That’s what I’m

    2   leaving in the record because we’re going to have to

    3   come back to this at some point.            As I said, since Mr.

    4   Tartici was here today, I didn’t want to make him come

    5   back a second time.        I’d rather get this on the record

    6   with the assumption that there’s going to be a refiling

    7   with respect to the service issues here.

    8                 MR. GREENBERG:       Yes, thank you, your Honor.

    9                 THE COURT:      So what I’m going to do is put

   10   in an abbreviated report and recommendation to Judge

   11   Spatt, explaining that this hearing took place, I’ve

   12   made a number of findings on the record.               However, we

   13   have this issue that’s arisen with respect to the

   14   service, so for the moment, I’m going to recommend to

   15   him that the motion itself be denied but without

   16   prejudice and with the right to bring it back again

   17   once those issues have been resolved, all right?

   18                 MR. GREENBERG:       Thank you again, your Honor.

   19                 THE COURT:      I think that’s as far as we can

   20   go for today’s purposes, unless there’s anything else

   21   you want to address.

   22                 MR. GREENBERG:       No, thank you.

   23                 THE COURT:      Mr. Greenberg, I’ll tell you

   24   that like with every other plaintiff when I’m in a

   25   default here, you’re going to have to order the
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 58 of 59 PageID #: 369
                                                                             58



    1   transcript, all right?

    2                 MR. GREENBERG:       Yes.

    3                 THE COURT:      I’m not looking to have you get

    4   an expedited one but if you want, I’ll ask my courtroom

    5   deputy Mary to come on out.           She will take care of the

    6   information getting processed for you.

    7                 MR. GREENBERG:       Thank you.

    8                 THE COURT:      Mr. Tartici, good luck, okay?

    9                 MR. TARTICI:      Thank you, your Honor.

   10                              * * * * * * *

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 2:16-cv-05140-ADS-AKT Document 58 Filed 03/28/19 Page 59 of 59 PageID #: 370
                                                                             59



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18          I certify that the foregoing is a correct

   19   transcript from the electronic sound recording of the

   20   proceedings in the above-entitled matter.

   21

   22

   23

   24

   25   ELIZABETH BARRON                                 March 27, 2019
